MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   May 24 2018, 6:48 am
regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court


estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                        Curtis T. Hill, Jr.
Jacob P. Wahl                                            Attorney General of Indiana
Ripstra Law Office
                                                         Robert J. Henke
Jasper, Indiana                                          David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         May 24, 2018
of the Parent-Child Relationship                         Court of Appeals Case No.
of A.B., Father, and B.B., Minor                         19A01-1712-JT-2972
Child,                                                   Appeal from the
A.B.,                                                    Dubois Circuit Court
                                                         The Honorable
Appellant-Respondent,
                                                         Nathan A. Verkamp, Judge
        v.                                               Trial Court Cause No.
                                                         19C01-1707-JT-271
Indiana Department of Child
Services,
Appellee-Petitioner.



Kirsch, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018              Page 1 of 19
[1]   A.B. (“Father”) appeals the juvenile court’s order terminating his parental

      rights to his minor child, B.B. (“Child”). Father raises two issues on appeal,

      which we restate as whether the juvenile court’s judgment terminating his

      parental rights to Child was clearly erroneous.


[2]   We affirm.


                                    Facts and Procedural History
[3]   Father and C.K. (“Mother”) (together, “Parents”) are the parents of Child, born

      in May 2016.1 Shortly after birth, Child contracted meningitis and suffered

      brain damage, such that she requires significant care, including a feeding tube to

      eat, frequent medical appointments, therapy, and specialized daycare.


[4]   In August 2016, Child was living with Mother. On August 6, 2016, Indiana

      Department of Child Services (“DCS”) received a report concerning abuse or

      neglect of Child. It had been reported to DCS that Mother was using alcohol

      and illegal substances and that Parents had engaged in domestic violence.

      Mother tested positive for THC; Father refused a drug screen.


[5]   On September 12, 2016, DCS removed Child from the home and filed a Child

      in Need of Services (“CHINS”) petition for Child, alleging that Mother had

      tested positive twice in August for illegal substances, Father had refused to



      1
        Following the filing of the petition to terminate Parents’ parental rights, Mother voluntarily relinquished her
      parental rights to Child, and the juvenile court terminated her parental rights. Mother does not participate in
      this appeal. Accordingly, we will limit our recitation of the facts and our analysis primarily to that which is
      pertinent to Father.

      Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018                 Page 2 of 19
      submit to a drug screen, there was a warrant for Father’s arrest for a Level 6

      felony, Parents had engaged in domestic violence, Mother was soon to be

      evicted from the home, and DCS had received reports that Parents failed to

      attend to Child’s medical needs. DCS Ex. 3. Father did not appear at the

      detention and initial hearing held that day, and Child was placed in foster care.

      On September 23, 2016, the juvenile court held another initial hearing, at which

      Father appeared in custody, and the juvenile court appointed counsel for

      Father. At a hearing held a few days later, Father appeared in custody and

      admitted that he was incarcerated, in need of stable housing, and could benefit

      from DCS services. DCS Ex. 6.


[6]   After a fact-finding hearing that Mother had requested, and following Father’s

      admissions, the juvenile court adjudicated Child to be a CHINS on October 18,

      2016. DCS Ex. 7. On November 15, 2016, the juvenile court held a

      dispositional hearing and, on November 22, entered a dispositional order that

      contained various requirements for Parents. Among other things, Father, who

      at that time was not in custody, was ordered to: (1) contact the DCS family

      case manager (“FCM”) weekly and notify the FCM of changes in address or

      phone number; (2) enroll and participate in recommended programs and keep

      appointments; (3) maintain safe and stable housing; (4) ensure that Child is

      properly clothed, fed, and supervised and meet all medical and mental health

      needs of Child; (5) obey the law; (6) submit to random drug screens; and (7)

      attend scheduled visitation with Child and comply with visitation rules. DCS

      Ex. 8.


      Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 3 of 19
[7]   At a February 6, 2017 review hearing, the juvenile court found that Father,

      while incarcerated, had been working with services, such as participating in

      Fatherhood Engagement and home-based therapy and completing a parenting

      assessment, but when released to work release, Father failed to comply and was

      “again incarcerated” such that supervised visits were placed on hold. DCS Ex.

      9. Father failed to appear for review hearings in May 2017 and July 2017;

      evidence was presented that Father had inconsistently participated in drug

      screens, services were suspended due to his missing three consecutive screens,

      and he had participated in only one supervised visitation. DCS Ex. 10. On July

      13, 2017, the juvenile court found that Father had not complied with services,

      including visitations, and he had not contacted DCS since his release from

      incarceration; the juvenile court changed the permanency plan from

      reunification to adoption. DCS Ex. 11.


[8]   On July 21, 2017, DCS filed an amended petition to terminate the parental

      rights of Father and Mother, and, at that time, Father was in the Dubois

      County Jail. At an October 2, 2017 CHINS review hearing, the juvenile court

      found he had not participated in services, including visitation. DCS Ex. 12. On

      November 8, 2017, the juvenile court held a fact-finding hearing. At the

      beginning of the hearing, and at DCS’s request, the juvenile court took judicial

      notice, without objection, of four pending criminal causes against Father. Tr.

      Vol. II at 13-14. DCS called as witnesses the FCM, two service providers, two

      court-appointed special advocates (“CASA”), the current foster mother, and

      Father.


      Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 4 of 19
[9]   DCS FCM Nicole Elliott (“FCM Elliott”) testified that DCS became involved

      on reports of drinking in the home and concerns for Child’s safety. FCM Elliott

      stated that, at the beginning of the case, she met with Mother, but she was

      unable to reach Father. When she visited the home, Child was lying on a crib

      mattress on the floor and did not move or open her eyes. FCM Elliott stated

      that throughout the course of the case, Father did not maintain consistent

      contact with her and that at times she would attempt to contact him, including

      through an investigator, but he was “very difficult to get in touch with or even

      to locate.” Id. at 70. FCM Elliott described that Father was offered various

      services, including supervised visitation, Fatherhood Engagement, ongoing

      random drug screens, a substance abuse assessment, parenting assessment, and

      home-based therapy, but Father mostly participated only when he was

      incarcerated. She said that, after released, Father “made minimal efforts” with

      services, meeting with providers inconsistently and that “didn’t last more than a

      month or so.” Id. at 66. FCM Elliott stated that when Father was placed on

      work release, he visited Child once. She said many visitations were scheduled,

      but that “he never made his call ahead, so they were cancelled.” 2 Id. at 66-67.

      FCM Elliott said that Father visited with Child “two or three” times during the

      course of the case and completed one drug screen. Id. at 67. FCM Elliott

      expressed her concerns about Father’s ability to care for Child and her medical




      2
        FCM Elliott explained that a call ahead was required for visitations because “it takes a lot of time to prepare
      all of [Child]’s things. Her medication, some of them have to be refrigerated, so getting all of that gathered
      up to get to a visit is time consuming [for the foster family].” Tr. Vol. II at 67.

      Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018                 Page 5 of 19
       issues and stated that Father has not had stable employment or housing. FCM

       Elliott’s opinion was that termination and adoption were in Child’s best

       interests, and there was a family was willing to adopt her. Id. at 74.


[10]   Rachel Schipp (“Schipp”), a therapist with Ireland Home Based Services

       (“Ireland”), testified that Father completed a substance abuse assessment

       around November 2016 and a parenting assessment in January 2017; he was

       incarcerated at the time of both assessments. Schipp also provided individual

       therapy to Father at the jail, working on substance abuse, relapse prevention,

       coping and anger management skills, and maintaining healthy relationships.

       Schipp said that Father participated when he was incarcerated, but after he was

       released in March or April 2017, she only saw him once, noting that she had

       “difficulties getting in touch with him.” Id. at 20. Schipp said that due to

       nonparticipation, his case was put “on hold” and transferred to a supervisor,

       who would be responsible for further client contact and services. Id. at 21.


[11]   Caroline Green (“Green”), a home-based case manager with Ireland, provided

       services to Father from October 2016 to April 2017 concerning how to feed

       Child through the feeding tube, employment, housing, budgeting, and stable

       relationships. Father was incarcerated some or all of that time. After Father

       was released in March or April 2017, Green supervised visits with Child. Due

       to Child’s medical condition, it was necessary to “call ahead” to schedule visits

       to allow time to get medical supplies ready, and Father did not always call

       ahead and, therefore, missed visitations. Id. at 90-91. Green said he did not

       maintain regular contact with her after he was released from incarceration,

       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 6 of 19
       describing that “it started off pretty well and then it just trickled off until he

       “stopping participating altogether,” to the point “where [she] was . . . trying to

       locate him[.]” Id. at 81. Green stated that she had difficulty scheduling visits

       because Father did not contact her. When asked about Father’s stability, she

       stated that he lived with various friends and relatives and that he had a history

       of “very unstable and very one-sided relationships,” in which Father would rely

       on the person he was dating to provide housing, money, and transportation. Id.

       at 85. Because Father did not maintain contact with Schiff and with Green,

       Ireland put his services “on hold” in April 2017. Id.


[12]   Elaine Schitter (“Schitter”) worked with Child as a CASA volunteer beginning

       in September 2016, having responsibilities to see that the placement was

       suitable, to participate in team meetings, and work with the DCS’s FCM.

       Schitter said when she first began on the case, Child would not make eye

       contact, had seizures, and could do little. She described that Child’s first foster

       family was “very good” with her, but became overwhelmed due to the fact that

       Child required “so much intensive care.” Id. at 56. She said she met Father

       one time, after a hearing, and she described his participation throughout the

       case as “minimal.” Id. Schitter said that Father “learned a little bit” about

       feeding Child, and he had a couple of visits. Id. at 58. Schitter stated that she

       would have “a lot of concern” about placing Child with Father, considering

       Child’s complex medical needs and Father’s history showing a lack of

       accountability and responsibility. Id. at 57. Schitter testified that she was

       “impressed” with Child’s development with the foster family, not only in terms


       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 7 of 19
       of love and care, but knowledge of Child’s medical needs. Id. In May 2017,

       Schitter began employment with CASA as a manager, and Child’s case was

       assigned to another volunteer CASA, Danielle Wendholt (“CASA Wendholt”).


[13]   CASA Wendholt began working with Child’s in May 2017. She testified to not

       having any direct contact with Father because she was never able to reach him.

       She was “tremendously” concerned with Father’s lack of participation in

       services, including that he had not attended Child’s doctor appointments or

       spent time with her to learn Child’s “vast” medical needs. Id. at 60. CASA

       Wendholt said that termination of Father’s rights and adoption were in Child’s

       best interests. Id. at 60-61.


[14]   The mother in Child’s current foster placement (“Foster Mother”) testified that

       Child had been placed with her family since October 2016. She stated that, at

       first, Child “just kind of laid there,” but that Child had “really progressed and

       c[o]me a long way” since first coming to their home. Id. at 50. Foster Mother

       stated that Child required a lot of medicines for seizures and that Child sees

       twenty-three doctors and therapists. Foster Mother drives Child to her

       appointments, many of which are at Riley Children’s Hospital. Child also

       receives in-home physical, occupational, vision, and other therapies. Foster

       Mother stated that Child “smiles now” and will make eye contact and make

       little noises when she hears the voices of the foster family. Id. at 52. Foster

       Mother said she “absolutely” would be willing to adopt Child. Id. at 53.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 8 of 19
[15]   Father testified to having other children, but he does not have custody of them,

       and they reside with their respective mothers. Id. at 25-26. Father never

       resided with Child and Mother, and, at some points during the pendency of the

       current case, he was homeless. He stated that he was employed for six months

       or so, but not otherwise employed during the case. Father testified that he does

       not have a driver’s license because it was suspended for resisting law

       enforcement in a vehicle. Id. at 29, 33. Father could not identify exactly what

       medications that Child was required to take, but stated, “I know how to feed

       my daughter. I know what medication to give her.” Id. at 30-31. Father

       admitted that “as of right now” he could not provide Child with the stability

       that she required. Id. at 32. With regard to contact with DCS, Father stated

       that he called his caseworker almost daily for several months, leaving his

       address and phone numbers, and never received a reply. Father stated that,

       while he was on work release, he worked seven days per week and generally

       twelve-hour shifts, and was “doing programs” as well. Id. at 30. Father

       testified that he wanted Child back, did not want his rights terminated, stating,

       “I feel like I was not given the full opportunity to prove that I can take care of

       my daughter.” Id. at 45. His request was to get his services “back on track”

       and get “a second opportunity to at least be there for my daughter[,]” noting

       that he was talking to his family again and that they agreed to help him and

       provide support. Id. at 93.


[16]   On November 16, 2017, the juvenile court entered an order terminating

       Father’s parental rights to Child (“Order”). Appellant’s App. Vol. II at 8. Its


       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 9 of 19
       findings included that: Father was offered services and visitation but “never

       remotely attained compliance” with the dispositional order; he failed to

       maintain contact with DCS and was difficult to locate; he was arrested on

       various criminal charges while the proceedings were pending; he takes no

       responsibility for his failures and “seems to blame all parties in this case for

       conspiring against him”; Father’s testimony was “largely [] dubious and self-

       serving”; and Father “has demonstrated not a smidgeon of the stability and

       responsibility necessary to ensure the Child’s safety.” Id. at 9-11. The juvenile

       court concluded that there was a reasonable probability that the conditions

       which resulted in Child’s removal and continued placement outside the home

       would not be remedied, the continuation of the parent-child relationship posed

       a threat to Child, termination of parental rights was in Child’s best interests,

       and there was a satisfactory plan for the care and treatment of Child. Id. at 14-

       15. Father now appeals.


                                      Discussion and Decision
[17]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive—so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise his child, and thus

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet his

       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 10 of 19
       responsibility as a parent. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. Parental rights are not absolute and must be subordinated

       to the child’s interests in determining the appropriate disposition of a petition to

       terminate the parent-child relationship. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct.

       App. 2013). The purpose of terminating parental rights is not to punish the

       parent but to protect the child. In re T.F., 743 N.E.2d at 773. Termination of

       parental rights is proper where the child’s emotional and physical development

       is threatened. Id. The juvenile court need not wait until the child is irreversibly

       harmed such that his physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. Id. Although the

       right to raise one’s own child should not be terminated solely because there is a

       better home available for the child, parental rights may be terminated when a

       parent is unable or unwilling to meet his or her parental responsibilities. In re

       J.C., 994 N.E.2d at 283.


[18]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 11 of 19
       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d
874, 879 (Ind. Ct. App. 2004).


[19]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings; second, we determine whether the findings support the judgment. Id.

       A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[20]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and

       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 12 of 19
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


[21]   Father argues that DCS failed to prove the required elements for termination by

       clear and convincing evidence and asserts that the juvenile court’s judgment was

       clearly erroneous. Specifically, he claims that DCS did not prove that (1) the

       conditions that resulted in Child being removed or the reasons for her placement

       outside the home would not be remedied, (2) the continuation of the parent-child

       relationship posed a threat to Child’s well-being, (3) termination was in Child’s

       best interests, (4) there was a satisfactory plan in place for Child.


                                         Remediation of Conditions

[22]   Father urges that while he was in custody, he participated in recommended

       services. Appellant’s Br. at 11. He acknowledges, however, that:


               [a]fter [F]ather left work release, his participation in services,
               therapy, visitation, communication with the DCS and updating
               his contact information tapered off. Father has an inconsistent
               record of updating DCS as to his employment, housing, and
               contact information which made locating him during [] both the
               CHINs and TPR case difficult and inconsistent. Father’s
               compliance with drug screens was rare and infrequent.


       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 13 of 19
       Id. at 6-7 (citations to record omitted). Father’s argument on appeal is that,

       given that he “did participate in services while incarcerated” and “did make

       some progress[,]” he “should have been given more time to accomplish what

       was ordered of him[.]” Id. at 11.


[23]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

       conditions led to the child’s placement and retention in foster care, and, second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.’” E.M., 4
N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. In

       addition, DCS need not provide evidence ruling out all possibilities of change;

       rather, it need establish only that there is a reasonable probability the parent’s

       behavior will not change. In re Involuntary Termination of Parent-Child

       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 14 of 19
       Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007). “We entrust

       that delicate balance to the trial court, which has discretion to weigh a parent’s

       prior history more heavily than efforts made only shortly before termination.”

       E.M., 4 N.E.3d at 643. When determining whether the conditions for the

       removal would be remedied, the trial court may consider the parent’s response

       to the offers of help. A.F., 762 N.E.2d at 1252.


[24]   In this case, after Child was removed from the home, Father admitted that

       Child was a CHINS and acknowledged that he could benefit from DCS

       services. The juvenile court ordered him to, among other things, stay in contact

       with DCS, find suitable housing and employment, submit to drug screens, obey

       the law, and complete recommended services. He did none of those.

       Throughout the proceedings, Father was in and out of incarceration and work

       release. While incarcerated, he did participate in some services; however, when

       he was not in custody, Father did not stay in contact with DCS and providers

       and minimally participated in services. He did not attend Child’s medical

       appointments or engage in services to learn how to safely attend to Child’s

       significant medical needs. Father was arrested and charged with multiple

       criminal offenses while this matter was pending. He had a total of two or three

       visitations with Child, had employment for only six months, and did not obtain

       stable housing.


[25]   DCS is not required to rule out all possibilities of change, it need only establish

       that there is a reasonable probability the parent’s behavior will not change. In re

       Kay L., 867 N.E.2d at 242. Also, as we have recognized, “Even assuming that

       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 15 of 19
       [the parent] will eventually develop into a suitable parent, we must ask how

       much longer [the child] should have to wait to enjoy the permanency that is

       essential to her development and overall well-being.” Castro v. State Office of

       Family & Children, 842 N.E.2d 367, 375 (Ind. Ct. App. 2006), trans. denied.

       Based on the evidence presented, we cannot say that the juvenile court clearly

       erred in concluding that there is a reasonable probability that the conditions that

       resulted in Child’s placement outside the home would not be remedied. 3


                                                     Best Interests

[26]   Although not specifically identifying it as an issue on appeal, Father includes in

       his argument that the juvenile court erred when it determined that termination

       of his parental rights was in Child’s best interests. Appellant’s Br. at 12-13.

       Father argues that he was making progress and his efforts “were thwarted”

       when Child “continued to be removed from his care” after he was released from

       work release. Id.


[27]   In determining what is in the best interests of the child, a trial court is required

       to look at the totality of the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

       App. 2010) (citing In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied), trans. dismissed. In doing so, the trial court must subordinate the



       3
         We need not address Father’s challenge to the juvenile court’s conclusion that there was a reasonable
       probability that the continuation of the parent-child relationship posed a threat to Child’s well-being because
       Indiana Code section 31-35-2-4(b)(2)(B) is written such that, to properly effectuate the termination of parental
       rights, the juvenile court need only find that one of the three requirements of subsection (b)(2)(B) has been
       established by clear and convincing evidence. A.D.S. v. Ind. Dep’t Child Servs., 987 N.E.2d 1150, 1156 (Ind.
       Ct. App. 2013), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018               Page 16 of 19
       interests of the parents to those of the child involved. Id. Termination of a

       parent-child relationship is proper where the child’s emotional and physical

       development is threatened. Id. (citing In re R.S., 774 N.E.2d 927, 930 (Ind. Ct.

       App. 2002), trans. denied). A parent’s historical inability to provide a suitable,

       stable home environment along with the parent’s current inability to do so

       supports a finding that termination is in the best interest of the child. In re A.P.

       981 N.E.2d 75, 82 (Ind. Ct. App. 2012). Testimony of the service providers, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014), trans. denied.


[28]   The record before us reflects that Father did not take any steps after Child was

       removed to enhance or improve his ability to fulfill his parental obligations.

       When Father was not incarcerated, he did not consistently participate in

       services, was hard to locate, did not maintain housing or employment, and did

       not stay in contact with service providers. Father essentially argues that he

       should be given more time to show that he has the ability to parent Child and

       can provide her with a stable home. However, a trial court need not wait until

       a child is irreversibly harmed such that his or her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. In re A.K., 924 N.E.2d at 224. Additionally, a child’s need for

       permanency is an important consideration in determining the best interests of a




       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 17 of 19
       child. Id. (citing McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003)).


[29]   CASA Schitter stated that she would have “a lot of concern” about placing

       Child with Father, considering Child’s complex medical needs and Father’s

       history showring a lack of accountability and responsibility. Tr. Vol. II at 57.

       CASA Wendholt likewise was “tremendously” concerned with Father’s lack of

       participation in services, including that he had not attended Child’s doctor

       appointments or spent time with her to learn Child’s “vast” medical needs. Id.

       at 60. Based upon the totality of the evidence, we conclude that the evidence

       supported the juvenile court’s determination that termination of Father’s

       parental rights was in Child’s best interests.


                                               Satisfactory Plan

[30]   We have held that for a plan to be “satisfactory,” for purposes of the statute, it

       need not be detailed, so long as it offers a general sense of the direction in

       which the child will be going after the parent-child relationship is terminated.

       In re A.S., 17 N.E.3d at 1007. A DCS plan is satisfactory if the plan is to

       attempt to find suitable parents to adopt the child or children. Id. In other

       words, there need not be a guarantee that a suitable adoption will take place,

       only that DCS will attempt to find a suitable adoptive parent. Id.


[31]   Here, evidence was presented that Child had made progress while living with

       Foster Mother, who had a good understanding of Child’s medical needs and

       was willing and able to take Child to her many medical appointments. Foster

       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 18 of 19
       Mother testified that she “absolutely” would be willing to adopt Child. Tr. Vol.

       II at 53. The juvenile court did not err in determining that DCS had a

       satisfactory plan for Child’s care and treatment.


[32]   Again, decisions to terminate parental rights “are among the most difficult our

       trial courts are called upon to make” and are very fact sensitive. In re E.M., 4
N.E.3d at 640. We will reverse a termination of parental rights only upon a

       showing of “clear error” – that which leaves us with a definite and firm

       conviction that a mistake has been made. In re A.N.J., 690 N.E.2d 716, 722

       (Ind. Ct. App. 1997). Based on the record before us, we cannot say that the

       juvenile court’s termination of Father’s parental rights to Child was clearly

       erroneous. We, therefore, affirm the juvenile court’s judgment.


[33]   Affirmed.


[34]   Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1712-JT-2972 | May 24, 2018   Page 19 of 19